United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3765
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Enrique Manzo

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa, Waterloo
                                 ____________

                             Submitted: June 16, 2014
                               Filed: June 23, 2014
                                  [Unpublished]
                                  ____________

Before LOKEN, MURPHY, and SMITH, Circuit Judges.
                           ____________

PER CURIAM.

      Enrique Manzo directly appeals after he pled guilty to a drug-conspiracy
offense and the district court1 sentenced him to 100 months in prison. His counsel

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
has moved for leave to withdraw, and has filed a brief under Anders v. California,
386 U.S. 738 (1967), arguing that Manzo’s sentence is unreasonable because (1) the
100-month prison term was in the middle, not at the bottom, of Manzo’s Guidelines
range as recalculated by the court after granting the government’s U.S.S.G. § 5K1.1
downward-departure motion, and (2) the court recommended that Manzo’s prison
term be ordered to run consecutively to certain anticipated state prison terms.

       We first conclude that the district court did not abuse its discretion in selecting
Manzo’s term of imprisonment. See United States v. Zauner, 688 F.3d 426, 429 (8th
Cir. 2012) (substantive reasonableness of sentence based on both § 5K1.1 motion and
district court’s consideration of 18 U.S.C. § 3553(a) factors is reviewed for abuse of
discretion). We further conclude that the district court’s recommendation regarding
consecutive prison terms did not result in an unreasonable sentence. Cf. Setser v.
United States, 132 S. Ct. 1463, 1473 (2012) (noting that it was within district court’s
discretion to order that defendant’s sentence run consecutively to his anticipated state
sentence).

      Finally, having reviewed the record independently in accordance with Penson
v. Ohio, 488 U.S. 75, 80 (1988), we conclude that there are no nonfrivolous issues.
Accordingly, we affirm the judgment of the district court, and we grant counsel leave
to withdraw, subject to counsel informing Manzo about procedures for seeking
rehearing or filing a petition for certiorari.
                        ______________________________




                                           -2-